PER CURIAM.
This case was begun by appellant as plaintiff in the lower court, by a bill of complaint entitled “a Bill to Restrain Execution of ’Trustees’ Deed.” It was alleged in the bill that the plaintiff was the owner of certain real estate situate in the District of Columbia, which was subject to a deed of trust for $5,500, being a first lien, upon the property, held by defendant The American Workmen, a corporation, and that the property had been sold at trustees’ sale to defendant Humphries, under the deed of trust securing such loan, under circumstances which amounted to a fraud upon the plaintiff. The plaintiff prayed that the sale be set aside and the trustees bo restrained from conveying the property to Humphries, and for an injunction pendente lite to that effect.
The cause was heard by the lower court upon the motion of plaintiff for an injunction pendente lite and defendants’ motion to dismiss the bill of complaint. The plaintiff’s motion was overruled, and the defendants’ motion was sustained. The bill of complaint accordingly was dismissed, and this appeal was taken by plaintiff.
At the hearing of the case in this court the respective parties by their counsel stated in open court that the sale in question had been rescinded by the purchaser, Hum-phries, without objection of the defendants, because of the delay occasioned by this suit in procuring a deed for the property. .
It therefore appears that this appeal has become moot, and it is hereby dismissed; the costs to be assessed in equal parts against plaintiff and defendant The American Workmen.
Dismissed.